Citation Nr: 1007878	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-36 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to April 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  


FINDING OF FACT

Tinnitus was caused by the Veteran's military service.


CONCLUSION OF LAW

Tinnitus was incurred in military service.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the VCAA describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  Given the fully favorable decision 
contained herein, the Board finds that discussion of the VCAA 
notice provided to the Veteran is unnecessary, since any 
deficiency in the timing or content of such notice would 
constitute harmless error.  To whatever extent the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as a disability 
rating and effective date, the Board finds that the RO will 
address any applicable downstream issues when effectuating 
the award and therefore any failure to provide this notice at 
this junction cannot prejudice the claimant because he will 
be free to appeal any unfavorable finding by the RO regarding 
the disability rating and effective date.

The Claim

The Veteran and his representative contend that the 
claimant's tinnitus was caused by the appellant's repeated 
exposure to incoming mortars and out going artillery fire 
while in the Republic of Vietnam as well as his exposure to 
truck and car engine noise while working in the motor pool 
while in Germany.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

As to the merits of the claim, service connection is 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319 at 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to evidence of in-service incurrence of a disease or 
injury, the Board notes that the Veteran's DD 214 shows that 
he served in the Republic of Vietnam.  Furthermore, the Board 
finds that the Veteran is both competent and credible to 
report on the fact that he was exposed to explosions and 
artillery fire while in the Republic of Vietnam and engine 
noise while in Germany. Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  Therefore, the Board will 
concede that the Veteran had acoustic trauma while on active 
duty.  

As to medical evidence of a current disability, at the 
November 2006 VA examination the Veteran was diagnosed with 
tinnitus.

As to medical evidence of a nexus between the claimed in-
service injury and the current disability, at the November 
2006 VA examination conducted by an audiologist, the examiner 
opined as follows, "Veteran is not sure of onset of tinnitus 
. . . but probably delayed from separation by a couple of 
years.  Based on time of onset, post service noise as well as 
hearing loss being post service of onset, it is less than 
likely that the tinnitus is the result of his military 
service."

On the other hand, in the March 2008 audiological examination 
conducted by a different audiologist, after noting that the 
Veteran's history included significant noise exposure from 
incoming mortars and out going artillery fire while in the 
Republic of Vietnam, it was opined that the claimant's 
hearing loss with tinnitus was "consistent with noised 
induced hearing loss."  After noting the Veteran's claim of 
having a problem with tinnitus since his exposure to these 
weapon discharges, it was also opined that "unprotected 
noised exposure from weapons would certainly contribute to a 
noise induced hearing loss and tinnitus symptoms such as the 
ones identified today" and that "[c]onsidering the above 
mentioned factors, [he] would conclude that the military 
noise exposure most likely contributed to the . . . tinnitus 
symptoms found today."

Moreover, the Board finds the Veteran's claim regarding his 
having problems with tinnitus since his service in the 
Republic of Vietnam competent and credible evidence of 
continuity of symptomatology because the presence of tinnitus 
is not a determination "medical in nature" and it is 
therefore capable of lay observation.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.

Given the above evidence, which includes conflicting opinions 
by examiners with equal medical expertise and the fact the 
Veteran is competent and credible to report on his having a 
problem with tinnitus since military service, the Board finds 
that the evidence as to the Veteran's tinnitus being caused 
by his military service, both positive and negative, is at 
least in equipoise.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches....  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . ."); Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position).  Under such 
circumstances, and granting the veteran the benefit of any 
doubt in this matter, the Board concludes that the record 
shows that the tinnitus was caused by his military service.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2009).

Accordingly, the Board concludes that service connection for 
tinnitus is warranted because the record contains medical 
evidence of a current disability, evidence of the in-service 
incurrence of an injury, and medical evidence of a nexus 
between the in-service injury and the current disability.  
See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 
(2009); Hickson, supra.


ORDER

Service connection for tinnitus is granted.


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


